SIMON, Judge.
Anzo Secondino Manoni, husband, appeals from a judgment rendered in a dissolution action in the Circuit Court of St. Louis County. He argues on appeal that the trial court committed error: (1) in the-disposition and valuation of property; (2) by awarding wife excessive maintenance; and (3) by awarding wife attorney’s fees in the amount of $3,000. Our review is limited to whether the trial court’s judgment is supported by substantial evidence, is against the weight of the evidence or erroneously declares or applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). We affirm.
There are three pending motions on appeal. Wife made motions to strike husband’s brief, or portions thereof, and to dismiss the appeal. We deny these motions. In addition, wife made a motion for damages for frivolous appeal. Although we dispose of husband’s points on appeal under the principles of Murphy v. Carron, we also deny this motion.
The parties were married on November 28,1959 in Normandy, Missouri. As of the date of the decree of dissolution, April 2, 1985, they had been married over twenty-five years, and husband was forty-eight and wife was forty-four years of age. Three children were born of the marriage, but custody and child support were not issues. The trial court found that the children were emancipated. Husband does not contest the dissolution. Both husband and wife admitted to having affairs during the marriage. Husband is employed and wife is working part-time.
Our review of the record indicates that the trial court’s findings are supported by substantial evidence and the trial judge did not erroneously declare or apply the law. An extended opinion would have no prece-dential value.
Judgment affirmed.
KAROHL, P.J., and GARY M. GAERT-NER, J., concur.